KENNETH E. DEYARMIN, Respondent,
v.
CONSOLIDATED RAIL CORPORATION, Petitioner,
G. GAY KENNEDY, ADMINISTRATRIX OF THE ESTATE OF JAMES G. KENNEDY, DECEASED, Respondent,
v.
CONSOLIDATED RAIL CORPORATION, Petitioner,
PATRICIA A. ARDIZZONE, ADMINISTRATRIX OF THE ESTATE OF JOSEPH ARDIZZONE, SR., DECEASED, Respondent,
v.
CONSOLIDATED RAIL CORPORATION, Petitioner,
LINDA M. PASSONETTI, EXECUTRIX OF THE ESTATE OF RODNEY A. PASSONETTI, Respondent,
v.
CONSOLIDATED RAIL CORPORATION, Petitioner.
Nos. 498 WAL 2007, 499 WAL 2007, 500 WAL 2007, 501 WAL 2007
Supreme Court of Pennsylvania, Western District.
April 22, 2008.

ORDER
PER CURIAM:
AND NOW, this 22nd day of April, 2008, the Petition for Allowance of Appeal is hereby DENIED.